                     1   MANATT, PHELPS & PHILLIPS, LLP
                         Scott M. Pearson (SBN 173880)
                     2   SPearson@manatt.com
                     3   Kay Fitz-Patrick (SBN 252977)
                         KFitz-Patrick@manatt.com
                     4   2049 Century Park East, Suite 1700
                         Los Angeles, CA 90067
                     5   Telephone: 310.312.4000
                     6   Facsimile: 310.312.4224

                     7   Attorneys for Defendant
                          UPSTART NETWORK, INC.
                     8
                     9
                                               UNITED STATES DISTRICT COURT
                    10
                                             SOUTHERN DISTRICT OF CALIFORNIA
                    11
                    12
                         GLORIA RODRIGUEZ, individually               Case No. 3:19-cv-01971-DMS-KSC
                    13   and on behalf of others similarly
                         situated,                                    CLASS ACTION
                    14
                                         Plaintiff,                   JOINT MOTION AND
                    15                                                STIPULATION FOR DISMISSAL
                                  v.                                  OF DEFENDANT UPSTART
                    16                                                NETWORK, INC. WITH
                         UPSTART NETWORK, INC.;                       PREJUDICE PURSUANT TO
                    17
                         LENDINGPOINT, LLC; GOLDMAN                   FEDERAL RULE OF CIVIL
                    18   SACHS & CO. LLC, and GOLDMAN                 PROCEDURE 41(a)(2)
                         SACHS BANK USA,
                    19                                                The Honorable Dana M. Sabraw
                                         Defendants.                  Courtroom: 13A
                    20                                                Hearing: No hearing requested
                    21
                    22

                    23
                    24
                    25
                    26
                    27
                    28
MANATT, PHELPS &
                         325833454.2
  PHILLIPS, LLP          JOINT MOTION AND STIPULATION FOR DISMISSAL OF            Case No. 3:19-cv-01971-DMS-KSC
 ATTORNEYS AT LAW
   LOS ANGELES
                         DEFENDANT UPSTART NETWORK, INC. WITH PREJUDICE
                         PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(2)
                     1            PLEASE TAKE NOTICE that plaintiff Gloria Rodriquez (“Rodriguez”)
                     2   and defendant Upstart Network, Inc. (“Upstart”) hereby stipulate to and jointly
                     3   move for order dismissing with prejudice Rodriguez’s claims against Upstart and
                     4   dismissing without prejudice the claims of the putative class. Each party is
                     5   responsible for its own costs and fees. A proposed order has been concurrently
                     6   submitted to this Court.
                     7            The notice and approval requirements of Federal Rule of Civil Procedure
                     8   23(e) are inapplicable to the parties’ settlement and dismissal of the putative class
                     9   claims because this action has not been certified as a class action.
                    10   DATED: March 19, 2020                         Respectfully submitted,
                    11                                                 MANATT, PHELPS & PHILLIPS, LLP
                                                                       Scott M. Pearson
                    12
                                                                       Kay Fitz-Patrick
                    13

                    14                                                 BY:          /s/ Kay Fitz-Patrick
                                                                                      Kay Fitz-Patrick
                    15
                                                                       Attorneys for Defendant,
                    16                                                  Upstart Network, Inc.
                    17
                    18   DATED: March 19, 2020                         KAZEROUNI LAW GROUP, APC
                                                                       Yana A. Hart
                    19

                    20
                                                                       BY:            /s/ Yana A. Hart
                    21                                                                  Yana A. Hart
                    22                                                 Attorneys for Plaintiff
                    23                                                  Gloria Rodriguez
                    24                               SIGNATURE ATTESTATION
                    25   Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
                    26   and Procedures Manual, I, Kay Fitz-Patrick, hereby certify that Yana A. Hart has
                    27   consented to this filing.   /s/ Kay Fitz-Patrick
                    28
MANATT, PHELPS &
                         325833454.2                               1
  PHILLIPS, LLP          JOINT MOTION AND STIPULATION FOR DISMISSAL OF                Case No. 3:19-cv-01971-DMS-KSC
 ATTORNEYS AT LAW
   LOS ANGELES
                         DEFENDANT UPSTART NETWORK, INC. WITH PREJUDICE
                         PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(2)
